Citation Nr: 0118631	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  92-02 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

                         
THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints.

(The issue of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of Lyme 
Disease is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and daughter


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
November 1942.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an April 1990 rating deacons of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's request to 
reopen his claim for service connection for multiple joint 
arthritis.  The veteran testified at a hearing at the RO in 
July 1991.  The RO hearing officer confirmed the denial of 
his claim.  The veteran appealed and the Board in July 1992 
determined that new and material evidence had been received 
to reopen the veteran's claim for service connection for 
multiple joint arthritis, but denied service connection for 
multiple joint arthritis.  The veteran appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In October 1994, the Court vacated the Board's 
decision and remanded the case to the Board.  The Court held 
that the evidence submitted was new and material for purposes 
of reopening the multiple-joint arthritis claim.

The Board remanded the case to the RO for further development 
in February 1995.  The veteran and his daughter appeared 
before a hearing officer at a hearing at the RO in March 1996 
and before a Member of the Board at a hearing in Washington 
D.C. in December 1997.  The Board again remanded the case to 
the RO for further development in January 1998.  The 
requested development has been accomplished, and the case has 
been returned to the Board for further appellate review. 

In February 2001, the Board notified that the veteran that he 
was entitled to another hearing before another Member of the 
Board as the Board member who heard his case in 1997 had 
retired.  The veteran declined and requested that his 
representative submit a presentation on his behalf.  The 
veteran's representative submitted statements on the 
veteran's behalf in February and April 2001.

In April 2001, the veteran submitted additional evidence to 
the Board which had not been considered by the RO.  The 
veteran's representative waived RO consideration of the 
additional evidence pursuant to 38 C.F.R. § 20.1304(c).


FINDING OF FACT

Chronic multiple joint pain due to arthritis has been 
attributed to service.


CONCLUSION OF LAW

Arthritis of multiple joints was incurred in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. §§ 5102-
7); 38 C.F.R. §§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000). 

Service medical records show that the veteran presented 
complaints of pain of multiple joints, including his ankles, 
knees, hands, wrists, and fingers.  The veteran was 
hospitalized during service 1942 for these complaints.  
Diagnoses include polyarthritis and chronic severe arthritis 
of multiple joints.  Service medical records reveal that the 
veteran had recurrent joint pain, mostly during wet weather, 
and that he was placed on limited duty in April 1942 due to 
his condition.  Service medical records from June 1942 to 
November 1942 show complaints of pain and swelling in 
multiple joints including the ankles, knees, hands, wrists 
and fingers.  Diagnoses included chronic infectious 
polyarthritis and chronic moderately severe non-suppurative 
polyarticular arthritis, cause undetermined. 

Private and VA medical records from 1947 to present show 
continued complaints of multiple joint pain with diagnoses 
ranging from polyarthritis to rheumatoid arthritis.  Several 
VA medical records contain notations that the veteran 
reported that this joint pain began during service in 1942 
and show diagnoses of arthritis.  In private medical 
statements of record, the veteran's physician, Dr. D, stated 
that he began treating the veteran for degenerative arthritis 
of multiple joints in 1947 and that the veteran's joint pain 
began in 1941.  Private medical records from May 1992 to 
April 1999 from R.E.G., M.D., show complaints of multiple 
joint pain and diagnoses of both osteoarthritis and 
fibromyalgia.  In several letters from December 1998 to March 
2001, Dr. G reported that he had treated the veteran for 
several years and had reviewed the veteran's medical records 
dating back to service and that these records show that his 
osteoarthritis started during service with diagnosis of 
chronic polyarthritis.  According to Dr. G, diagnosis of 
polyarthritis was made several times during the 1940's and a 
January 1951 medical record contains a diagnosis of 
osteoarthritis following x-rays.  Dr. G stated that most 
dominant complaints and findings of record since 1951 have 
been osteoarthritis, also known as degenerative joint 
disease.

In a June 1999, a VA physician reviewed the documents in the 
veteran's extensive claims folders.  The physician noted that 
the veteran's service medical records show complaints of 
multiple joint pain of the ankles, knees, hands, wrists, and 
fingers, that the veteran's was hospitalized for such, and 
that the veteran was placed on limited duty.  The physician 
further stated that most of the other records concerning the 
veteran's arthritic condition and polyarthritis began in the 
late 1940's and early 1950's and that osteoarthritis of 
several joints was documented multiple times.  The physician 
opined that the veteran's multiple joint pain during service 
may have been viral.  The physician stated that he could not 
say 100 percent that the veteran's joint pain symptoms that 
occurred in 1942 were the onset of the disease process that 
is related to his current arthritis.  However, the VA 
examiner noted that there was documentation supporting the 
fact that the veteran had multiple joint pain, but that he 
was unable to make any determination as to how severe this 
particular problem was at that time compared to now.

In a March 2001 statement, Dr. G. stated that he treated the 
veteran for osteoarthritis and fibromyalgia and that the 
veteran was documented to have multiple joint arthritis in 
November 1942.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

In view of the above, the Board is of the opinion that the 
record establishes that the current arthritis of multiple 
joints cannot be dissociated from the multiple joint pain 
which the veteran experienced during service and thereafter.  
The veteran was evaluated for multi-joint pain in service, 
with assessments including polyarthritis and chronic 
arthritis.  Post-service, he has repeatedly complained of 
multiple joint pain to VA and private health care providers, 
and according to recent assessments, the multi-joint pain has 
been attributed to arthritis.  As the Court pointed out in 
Gilbert, supra, entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  While the VA physician 
who reviewed the records in this case in June 1999 stated 
that he could not say 100 percent that the veteran's joint 
pain symptoms that occurred in 1942 were the onset of the 
disease process that is related to his current arthritis, it 
is clear that this degree of certainty is not required.  The 
Board finds the multiple opinions of the veteran's private 
physicians to be persuasive in this case.  In view of this 
evidence, and with application of the benefit of the doubt 
rule, the Board finds that the arthritis involving multiple 
joints was incurred in service. 


ORDER

Service connection for arthritis of multiple joints is 
granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 


